Citation Nr: 0729306	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
September 2005.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.  

3.  There is competent evidence of a nexus between the 
veteran's current organic impulse control disorder and an in-
service injury.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Service connection for an acquired psychiatric disorder, 
to include organic impulse control disorder, as a residual of 
a head injury is established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  If VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also Gaines v. West, 11 Vet. App. 353 (1998) (specific 
finding required as to whether the veteran engaged in combat 
with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran seeks entitlement to service connection for 
post-traumatic stress disorder (PTSD) and dysthymia, alleging 
that his current psychiatric conditions are the result of 
witnessing two instances of individuals suffering violent 
deaths while he was stationed in the Dominican Republic.  The 
veteran also alleges being shot in the head while in basic 
training, which he asserts also may have contributed to his 
current psychological conditions.  In a September 1998 rating 
decision, the veteran was granted entitlement to service 
connection for headaches after a VA examiner diagnosed the 
veteran with myofascial headache secondary to the head wound 
sustained during basic training.  

The veteran was afforded a VA PTSD examination in August 
2006.  After a full review of the veteran's claims folder, 
the VA examiner diagnosed the veteran with organic impulse 
control disorder with personality dysfunction features 
secondary to the in-service head injury as well as PTSD 
secondary to combat experience in the Dominican Republic.  
The examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 50 for his organic impulse control 
disorder and a score of 55 for his PTSD.  As such, there is a 
current diagnosis of both organic impulse control disorder 
and PTSD.  

Therefore, with regard to the veteran's claim for entitlement 
to service connection for PTSD, the remaining question is 
whether there is credible supporting evidence that the 
alleged in-service stressors actually occurred.  Initially, 
the Board finds no evidence that the veteran engaged in 
combat with the enemy, and no allegation of a combat-related 
stressor.  Therefore, there must be credible supporting 
evidence which corroborates the veteran's statements that the 
claimed in-service stressors actually occurred.  38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 
395.  Moreover, the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994)).

Review of the veteran's service records reveals that he was 
treated in the emergency room of Womack Army Medical Center 
at Fort Bragg, South Carolina in February 1965 for abrasions 
and burns on the right side of his face, consistent with the 
veteran's allegation that he was shot in the head during 
training.  The records further indicate that he was stationed 
in the Dominican Republic from May 1965 to June 1966, 
although there is no verification of the violent deaths 
allegedly witnessed by the veteran while stationed there.  
Thus, with regard to the veteran's PTSD claim, which the VA 
examiner linked to the reported stressors in the Dominican 
Republic, the Board finds that the veteran has not alleged a 
valid in-service stressor that is verified or verifiable 
based on the information provided.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.

However, as the veteran's service records do verify the head 
trauma sustained in service, the Board finds that entitlement 
to service connection for a psychiatric disorder, to include 
organic impulse control disorder, is in order.  The August 
2006 VA PTSD examination included the opinion that it was 
likely that the in-service 
head injury sustained during training at Fort Bragg first 
caused the veteran's current organic impulse control 
disorder.  There is no contrary medical opinion of record.  
Accordingly, the Board finds that the evidence supports 
service connection for an acquired psychiatric disorder, to 
include organic impulse control disorder, as a residual of a 
head injury.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
April 2003, as well as in the February 2004 statement of the 
case and August 2006 supplemental statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the February 2004 statement of the 
case and August 2006 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by correspondence signed by 
the veteran in March 2006.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letter dated August 2006 as well as in the August 2006 
supplemental statement of the case.  The Board further finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and a VA 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional medical records as well as lay 
evidence in the form of his own written statements and 
written statements from friends and family members.  By 
correspondence received by the Board in April 2006, the 
veteran indicated he had no further evidence to substantiate 
his claim.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to 
include organic impulse control disorder, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


